IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT KNOXVILLE
                                   February 25, 2003 Session

                STATE OF TENNESSEE v. LEE ANN WOLFE and
                         EDWARD CARL BARNETT

                 Direct Appeal from the Criminal Court for Hawkins County
                   No. 7967B and 7967C     James Edward Beckner, Judge



                                  No. E2002-00776-CCA-R3-CD
                                        September 9, 2003

At a joint trial, a Hawkins County jury convicted each Defendant of numerous drug-related offenses.
The same jury also convicted Defendant Wolfe of tampering with evidence and convicted Defendant
Barnett of two theft offenses. Wolfe received an effective sentence of five years of incarceration,
and Barnett’s effective sentence was twelve years of incarceration. On appeal, both Defendants
challenge the sufficiency of the convicting evidence and the propriety of the sentences imposed by
the trial court. Finding no error, we affirm the judgments of the trial court.

     Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

ROBERT W. WEDEMEYER , J., delivered the opinion of the court, in which JAMES CURWOOD WITT,
JR., and JOHN EVERETT WILLIAMS, JJ., joined.

John S. Anderson (on appeal) and Mark S. Stapleton (at trial), Rogersville, Tennessee, for the
appellant, Lee Ann Wolfe. James F. Taylor, Mt. Carmel, Tennessee, for the appellant, Edward Carl
Barnett.

Paul G. Summers, Attorney General and Reporter; Peter M. Coughlan, Assistant Attorney General;
C. Berkeley Bell, District Attorney General; J. Douglas Godbee, Jr. and Jack Marecic, Assistant
District Attorneys General, for the appellee, State of Tennessee.

                                            OPINION
                                    I. Procedural Background

       The Hawkins County Grand Jury indicted the Defendants, Lee Ann Wolfe and Edward
Barnett, for the following offenses: (1) possession of .5 grams or more of a substance containing
cocaine, a Schedule II controlled substance, with intent to sell or deliver; (2) possession of
methamphetamine, a Schedule II controlled substance, with intent to sell or deliver; (3) possession
of dihydrocodeinone, a Schedule III controlled substance, with intent to sell or deliver; (4) possession
of oxycodone, a Schedule II controlled substance, with intent to sell or deliver; (5) possession of
more than .5 ounces of marijuana, a Schedule VI controlled substance, with intent to sell or deliver;
and (6) possession of drug paraphernalia. In addition, Wolfe was indicted for tampering with
evidence, and Barnett was indicted for theft of property valued between $1,000 and $10,000 and
theft of property valued at $500 or less.

        A Hawkins County jury convicted Wolfe of the following offenses: (1) simple possession
of cocaine, a Schedule II controlled substance; (2) possession of methamphetamine, a Schedule II
controlled substance, with the intent to deliver; (3) possession of more that .5 ounces of marijuana,
a Schedule VI controlled substance, with intent to deliver; (4) possession of drug paraphernalia; and
(5) tampering with evidence. The trial court sentenced Wolfe to an effective sentence of four and
one half years.

       The same jury convicted Barnett of the following charges: (1) possession of .5 grams or more
of cocaine, a Schedule II controlled substance, with intent to deliver, (2) possession of
methamphetamine, a Schedule II controlled substance, with intent to deliver, (3) possession of
dihydrocodeinone, a Schedule III controlled substance, with intent to deliver, (4) possession of
oxycodone, a Schedule II controlled substance, with intent to deliver, (5) possession of more than
.5 ounces of marijuana, a Schedule VI controlled substance, with intent to deliver, (6) possession of
drug paraphernalia, (7) theft of property valued between $1,000 and $10,000, and (8) theft of
property valued under $500. Barnett received an effective sentence of twelve years.

        In this appeal as of right, Wolfe and Barnett both argue that insufficient evidence was
presented to sustain their convictions and that the trial court erred in sentencing them. Finding no
error, we affirm the judgments of the trial court.

                                     II. Factual Background

        The charges in this case stem from a search of a residence located at 1116 Slate Hill Road,
Hawkins County, on June 6, 2001. Members of the Hawkins County Sheriff’s Department went to
the home to investigate several thefts in the area. Upon searching the home, officers found an array
of drugs and drug paraphernalia, in addition to several items that had been reported stolen. The
home was owned by Kenneth Wolfe, but testimony was presented that Lee Ann Wolfe and Edward
Barnett lived in the home and shared a bedroom. Testimony was also presented as to the presence
in the home of Jeanette Caudill and Terry Turner. Kenneth Wolfe, Lee Ann Wolfe, Edward Barnett,
Jeanette Caudill, and Terry Turner were all charged with various offenses in this case.

        The following testimony was presented at the trial of Lee Ann Wolfe and Edward Barnett:
Robby Drinnon testified that he owns D. & R. Market in Mooresburg, Hawkins County, Tennessee.
He stated that he previously owned an air compressor that was located at his market. Drinnon
recalled that one morning, he noticed that the compressor was missing. He observed “where they
had jerked it out of the ground.” He elaborated: “The concrete had made a place in the road. And
they’d drug it out 11-W on to Slate Hill Road and all the way down to the lake.” Drinnon testified
that he did not give anyone permission to take the air compressor. He estimated that the value of the


                                                -2-
compressor was less than $500. Drinnon testified that he had seen Barnett in his store, but he did
not know Barnett’s name prior to this incident.

        Danny Wilder testified that around May 31, 2001, the following items that he owned were
stolen: an Articat four-wheeler, a paint gun, welding tanks, and an air compressor. Wilder stated he
and an officer from the Hawkins County Sheriff’s Department went to the residence located at 1116
Slate Hill Road, where he recovered his air compressor, paint gun, and hose from a building behind
the home. He maintained that he had not given Edward Barnett or anyone else permission to take
those items. Wilder estimated that the value of the property taken from him was around $8,500. He
noted that the Hawkins County Sheriff’s Department recovered the four-wheeler from the residence
of a man whose last name was Coffee and returned it to him.

        On cross-examination, Wilder testified that he had never been to Barnett’s home prior to this
incident. He stated that the four-wheeler that was taken was a 2000 model, four-wheel drive, green
Articat. Wilder testified that the four-wheeler was recovered from a location approximately five or
ten miles away from Barnett’s home and that “Eddie” took him to the location to find the four-
wheeler.

        Deputy James Edward Woods of the Hawkins County Sheriff’s Department testified that in
June 2001, he attempted to help Danny Wilder recover some stolen property. He recalled going to
the residence located at 1116 Slate Hill Road to question Edward Barnett about a stolen four-
wheeler. According to Woods, Barnett responded that a person named Marty Gratz had left a four-
wheeler at his property in lieu of some money owed. Woods testified that Barnett claimed to have
loaned the four-wheeler to someone else. He stated that while at Barnett’s home, he recovered a
Campbell Hausfeld air compressor and a canister spray gun, which were returned to Danny Wilder
at the scene. He noted that he recovered the four-wheeler from the home of Joe Coffee in
Mooresburg. Woods maintained that Barnett was cooperative during the investigation. He reported
that Barnett claimed that he had obtained all of the stolen property from Marty Gratz. He stated that
there was no indication that Lee Ann Wolfe was involved in the thefts.

        Detective Randy Collier testified that Deputy James Woods notified him in the early morning
hours of June 6, 2001 that someone from Grainger County had located some property that had been
stolen. He stated that he advised Woods to go to the location where the property was allegedly
located to investigate. Colllier testified that he also advised Woods to notify the Grainger County
Sheriff’s Department of his investigation. Collier indicated that he met with a Grainger County
detective at 8:00 a.m., and they proceeded to the residence at 1116 Slate Hill Road. He reported that
he spoke to Edward Barnett, and Barnett signed a consent form to search the house. The form was
admitted into evidence. Collier testified that Lee Ann Wolfe lived with Barnett, and she also signed
a consent-to-search form a few days after the initial search. The form was admitted into evidence.

        Collier testified that during his search of the residence, he tried to assemble everyone in the
living room for safety purposes. However, Collier recalled that during the search, Lee Ann Wolfe
went into the bathroom and did not come out for approximately five minutes, despite his insistence


                                                 -3-
that she do so. Collier testified that when Wolfe emerged from the bathroom, he and Detective
Mitchum inspected the bathroom, and they observed “where the water to the commode was coming
back up, and there was marijuana on the lids to the toilet.” He reported that Detective Mitchum
reached into the toilet and pulled out some of the marijuana.

       Collier stated that he intended to “pat everybody down” to insure that nobody had a weapon.
He recalled that prior to searching Barnett, he asked him “to make sure he didn’t have [any] needles
or anything that would poke [him] when [he] dug into [Barnett’s] pockets.” Collier testified that
Barnett announced that he had a twenty-five-caliber gun in his left pant pocket. He reported that the
Bureau of Alcohol, Tobacco, Firearms, and Explosives (A.T.F.) later informed him that the weapon
was a “[z]ip gun.” Collier testified that during the search of Barnett’s person, the following
occurred:

       While I’m handling the gun, I see a flash in behind Edward Barnett’s back, and lying
       on the couch is a bag of white powder . . . cocaine. And all of a sudden I’ve got
       Eddie or Terry Turner, who was sitting on the couch jumping up, hollering, Wait a
       minute, I need to talk to you. And nobody would claim ownership.

Collier acknowledged that although Barnett’s hand moved when he saw the “flash,” he did not
actually see Barnett toss the bag of cocaine. He recalled that once Deputy Gary Murrell arrived on
the scene, the officers removed items from the couch and found a second bag of cocaine. Collier
identified the bags of cocaine in court.

        Collier testified that after they found the two bags of cocaine, he started writing down an
inventory of everything that was seized. He reported finding a plastic bag containing lithium
batteries that were “stripped out laying on the coffee table,” a white pill bottle that contained iodine
crystals on the entertainment center in the living room, and a mason jar which contained “a peachy
white powder substance, pseudoephedrine” in the kitchen. He identified the peachy substance in
court, and he explained that it “is like a speed type . . . upper . . . [that] keeps you awake.” He also
reported that the substance “can be used in the makings of [methamphetamine].”

        Collier stated that A.T.F. confiscated the “[z]ip gun” and interviewed Barnett. He reported
that he was present during the interview and that he asked Barnett about the stolen property found
at the residence. According to Collier, Barnett admitted that he was “trading property for drugs.”
He stated that Barnett also admitted that he made the pocket gun and that he always carried a gun
with him everywhere he went. He reported that Lee Anne Wolfe was married to Kenneth Wolfe,
who was also lived in the residence. Collier testified that the residence had two bedrooms, one of
which Barnett and Lee Anne Wolfe shared.

        Collier testified that the air compressor stolen from D. & R. Market was found in the home
and identified by the victim. He recalled that the coin box on the compressor was broken. Collier
stated that he found various drug paraphernalia around the home, including several baggies, digital



                                                  -4-
scales, and syringes. He noted that some of the syringes appeared to have been used and that some
still had liquid in them.

        On cross-examination, Collier acknowledged that Barnett “tried to take credit for all the
drugs in the home.” He stated that Barnett claimed ownership of the drugs in the home and said that
Lee Anne Wolfe “had nothing to do with it.” Collier testified that Barnett did not give a statement
independent of the one he gave to the A.T.F. He reported that he never saw the statement that was
written by the A.T.F. and signed by Barnett. Collier maintained that he saw Barnett throw a bag of
cocaine into Turner’s lap.

         Collier testified that he investigated the following five individuals who were in the residence
at the time it was searched: Edward Barnett, Kenneth Wolfe, Lee Ann Wolfe, Jennifer Caudill, and
Terry Turner. Collier testified that Jeanette Caudill, who also lived in the home, was asleep in
Kenneth Wolfe’s bedroom when police arrived. He recalled that some drug paraphernalia and a few
pills were found in Kenneth Wolfe’s bedroom. He stated that Kenneth Wolfe was in the living room
where drugs were also found. Collier testified that he obtained a statement from Terry Turner. He
reported that he did not take a statement from Jennifer Caudill. Collier testified that Barnett and Lee
Ann Wolfe slept in one bedroom, Kenneth Wolfe and Jennifer Caudill slept in another bedroom, and
Terry Turner slept on the couch. He stated that Turner had been there for about a week.

        Collier testified that “the only thing that [he] could testify to that [he] found that would
connect [Lee Ann Wolfe] is marijuana in the commode.” He acknowledged that there was only one
bathroom in the home. Collier testified, “I am saying that Lee Ann Wolfe come [sic] out, and there
was marijuana floating in the toilet.” He stated that the thefts in this case were his “main concern”
and that he “turned the drug case over to the drug guys.” Collier acknowledged that Lee Ann Wolfe
assisted him in recovering the property which Barnett was indicted for stealing.

        Collier testified that Kenneth Wolfe’s signature was also on the consent to search form which
Barnett signed. He stated that the incident concerning Lee Ann Wolfe and the marijuana in the toilet
occurred about twenty or thirty minutes after he arrived on the scene. Collier acknowledged that
when he asked Barnett about searching his person, Barnett was very forthcoming about carrying a
gun. He noted that while he was looking at the gun, he saw a “flash” in his peripheral vision and
immediately thereafter saw a bag of cocaine on the couch. Collier testified that the two bags of
cocaine found on the couch appeared to be in the same type of plastic bags. He recalled that the
second bag of cocaine was found under a t-shirt on the couch. Collier also stated that he did not
think that Barnett was wearing a shirt, but he believed that Turner was fully clothed. He testified,
“I’m pretty positive that Barnett threw a bag down on the couch.”

       Collier reported that before he entered the house, he asked Barnett if anything illegal would
be found. According to Collier, Barnett responded that he had just smoked a marijuana joint and that
there was no more marijuana in the house. He stated that Barnett told him that Marty Gratz had
brought him all of the stolen property.



                                                  -5-
        On re-direct examination, Collier noted that police found stripped lithium batteries and iodine
tablets in a white container. He stated that he waited for a female officer to arrive at the scene to
search Lee Ann Wolfe. Collier testified that Bernie Hayes searched Lee Ann Wolfe. He
acknowledged that no drugs were found on Caudill, Turner, or Kenneth Wolfe. Collier testified that
Caudill and Turner did not have any personal belongings in the home.

        Deputy Bernie Hayes of the Hawkins County Sheriff’s Department testified that around June
6, 2001, she was called to 1116 Slate Hill Road to conduct a search. She stated that she was in plain
clothes that day and that she had previously been out looking for the air compressor missing from
D. & R. Market. Hayes testified that gouge marks were left where the compressor was taken, and
she followed the marks to Lake Access Road, which intersects Slate Hill Road. She recalled that the
marks ended about one-tenth of a mile from 1116 Slate Hill Road.

        Hayes testified that she examined the bathroom of the residence and observed what appeared
to be marijuana in the toilet. She stated that she also found the following items in the bathroom:
approximately four small bags of marijuana in the trash can; marijuana, small vials, blue pills, and
scales in the hamper; and a white liquid in one of the bathroom drawers. She testified that scales
such as the ones she found in the bathroom are commonly used to weigh marijuana and other drugs.
She also observed in the bathroom syringes and an Igloo cooler “with a mask wrapped around it”
which contained a blue bottle with pills in it. Hayes testified that she turned all of the drugs that she
found over to Deputy Gary Murrell so that he could send them to the Tennessee Bureau of
Investigation (T.B.I.) for analysis. Hayes reported that she searched Lee Ann Wolfe’s purse and
found, among other things, two pipes, a syringe, a small bag of marijuana, and a mirror.

        On cross-examination, Hayes acknowledged that she did not find any rolling papers in Lee
Ann Wolfe’s purse. She stated that she noticed a white substance on the mirror found in the purse,
but she could not conclude that it was cocaine. Hayes acknowledged that the drugs found in the
bathroom could have belonged to anyone in the home. She noted that she was called to the scene
mostly to search the female suspects, and she did not search or talk to Barnett. On re-direct
examination, Hayes testified that everyone in the residence had been moved outside by the time she
arrived on the scene, so she did not have any knowledge as to what Lee Ann Wolfe was doing in the
bathroom before she arrived.

        Brad Depew of the Hawkins County Sheriff’s Department testified that he is trained in the
area of drug-related crimes. He stated that he participated in the search of the residence located at
1116 Slate Hill Road. Depew reported that in the computer room, he found a light bulb that “had
the ends and the insides taken out” and “had tape and, like, a straw or something there on top of it.”
Depew testified,

        In a lot of cases [light bulbs are] used for smoking crystal meth, methamphetamine,
        or sometimes cocaine. You heat the bottom of the bulb. You can see a darker area
        in it. That’s where you put your drugs, and then hold a lighter to it and heat it. And
        you can smoke it . . . using that.


                                                  -6-
He noted that the pipe was not really consistent with marijuana use. Depew acknowledged during
cross-examination that he did not know who owned the items found in the computer room.

        Depew testified that he also searched a maroon truck that belonged to Barnett. He observed
a bag containing approximately one ounce of marijuana on or near the driver’s seat of the truck. In
addition, Depew stated that he found a set of digital scales inside the glove box. He noted that the
scales usually cost around $200 and are used in the drug trade to weigh marijuana, cocaine, crystal
methamphetamine, and other drugs. On cross-examination, Depew stated that the truck was locked,
but he thought that Barnett gave the keys to police.

        Deputy Gary Murrell of the Hawkins County Sheriff’s Department testified that he was
assigned to the narcotics investigation unit and that he assisted in the search of the home of Lee Ann
Wolfe and Edward Barnett. Murrell testified that he searched the bedroom of Wolfe and Barnett.
He reported that he found a Winnie-the-Pooh organizer which contained two plastic baggies of white
powder, which was later identified as methamphetamine. Murrell testified that he also found a jar
of partially-smoked marijuana cigarettes on the nightstand beside the bed in which Lee Ann Wolfe
and Edward Barnett slept.

        Murrell stated that he discovered a metal ammo can containing several packages of lithium
batteries, which he explained are known to be used in the manufacture of methamphetamine. He
reported that he found a spoon with some residue, rolling papers, a “porcelain type glass plate,” and
“a small plastic container” on the night stand. Under the night stand, Murrell located a plastic
container in which the following items were found: plastic baggies, unlabeled pill bottles, syringes,
a set of scales, hemostats, and a small calculator. He stated that he also found three medication
bottles with Barnett’s name on them and night vision equipment in the bedroom. Murrell found a
“white, small, bowl-type container with white powder in it, [which he] believed to be baking soda.”
He testified that he collected all of the drugs found in the home and sent them to the T.B.I. for
analysis. Murrell noted that oxycodone tablets were found in Barnett’s pocket and dihydrocodeinone
was found in his bedroom.

        On cross-examination, Murrell acknowledged that the porcelain plate found on the nightstand
was not checked for fingerprints. In addition, he stated that the plate was not tested to determine the
substance on it. Murrell noted that some of the syringes that he found were “loaded,” but they were
not tested to determine what was in them. Murrell acknowledged that the ammo container of lithium
batteries was also not tested for fingerprints. Murrell reported that he spoke to Barnett on June 7,
2001. He recalled that Barnett claimed that he was the only person involved with the drugs. Murrell
read the following portion of Barnett’s statement in court:

       We are trading property for drugs. I wasn’t involved in any of the burglaries. Lee
       Ann Wolfe wasn’t involved in the drugs. Lee Ann Wolfe is my girlfriend.

       I made the pocket gun that was found on me. I always carry a gun on me.



                                                 -7-
         Denise Buckner testified that she is a special agent forensic scientist with the T.B.I. and that
her specialty is drug chemistry. She stated that the Hawkins County Sheriff’s Department sent her
a number of substances in connection with this case, but she tested only six of the exhibits because
that is all the T.B.I. would allow. Buckner identified the following from the samples tested: 13.8
grams of cocaine, 145.0 grams of marijuana, 0.9 grams of methamphetamine, 424.2 grams of
pseudoephedrine, ten dihydrocodeinone tablets, and eight oxycodone tablets. Buckner testified that
the marijuana was packaged in seven different bags which she weighed individually and then
combined for a total weight of 145.0 grams. She reported that 26.6 grams of marijuana were
attributed to Barnett, and the remainder was found in the bathroom.

         Buckner testified that pseudoephedrine is a “precursor for one of the techniques for making
methamphetamine.” She explained that the pseudoephedrine tablets are crushed and heated. She also
testified that the lithium contained in batteries can be used to make methamphetamine. Buckner
stated that “a lot of fumes [are] associated with the making of methamphetamine,” and a mask could
be used to reduce the amount inhaled. On cross-examination, Buckner testified that according to the
request for examination form, none of the drugs were taken from an individual.

         Kenneth Wolfe testified that he was married to Lee Ann Wolfe and that they had lived in the
residence located at 1116 Slate Hill Road for approximately six years. Wolfe denied that Barnett
lived in the home. Instead, he claimed that Barnett was merely a “frequent visitor.” Wolfe
maintained that he had never seen Lee Ann Wolfe or anyone else use drugs in the residence. Wolfe
testified that he did not know to whom the drugs found in the house belonged. When asked how he
knew that none of the drugs found by police belonged to Lee Ann Wolfe, Kenneth Wolfe testified,
“Well, I guess I couldn’t honestly answer that. I just haven’t seen her do any drugs.”

        On cross-examination, Kenneth Wolfe acknowledged that he was present during the search
of his house and that he had an opportunity to observe some of the drugs and drug paraphernalia that
the police confiscated. However, he denied seeing Barnett bring the drugs into the home or seeing
Barnett handling the drugs. Rather, Wolfe testified that Terry Turner brought drugs into the home.
Wolfe acknowledged that he had seen Turner with various amounts of marijuana in different
baggies. He stated that he could not say that Turner brought into the residence the equipment that
could have been used to manufacture methamphetamine. He also stated that he could not say that
he saw Turner conduct any drug deals in the home. Wolfe testified that during the six weeks or so
prior to the arrests in this case, he was not at home very much. He claimed that he spent most of his
time on his houseboat and at his girlfriend’s house. Wolfe testified that Barnett stored various tools
and equipment in his vehicles and that various people, including Terry Turner, had access to those
vehicles.

       Wolfe admitted that the home in which he lived was actually titled in his father’s name.
However, he claimed that he had a lease with an option to buy the home. Wolfe acknowledged that
he had been convicted in 1999 in Hamblen County for shoplifting. He also acknowledged that he
pled guilty to stealing an air compressor.



                                                  -8-
         Wolfe testified that he was still married to Lee Ann Wolfe and that he did not want her to go
to jail. He stated that at the time of the arrests in this case, Lee Ann Wolfe and her boyfriend,
Edward Barnett, were living in the home with him. Wolfe reported that at the time of the offenses,
he was living in Jefferson County. Thus, he acknowledged that he did not know what Lee Ann
Wolfe and Barnett were doing in the home during that time.

        Jeanette Caudill testified that in June 2001, she had been staying “off and on” with Kenneth
Wolfe at the residence located at 1116 Slate Hill Road. However, she stated that at the time of the
offenses, she and Kenneth Wolfe “hadn’t been there for quite a while.” Caudill claimed that prior
to the day of the arrests, it had been approximately six weeks since she had been in the Slate Hill
Road home. She maintained that she never saw any drugs while she was in the home.

        On cross-examination, Caudill testified that the last time she was at the residence, Lee Ann
Wolfe and Edward Barnett were living there. She stated that Terry Turner had been at the house
before, but he was not staying there six weeks prior to the offenses when she was last there. Caudill
acknowledged that she was asleep in Kenneth Wolfe’s bedroom when police entered the home on
June 6, 2001. She stated that she did not go into Barnett’s bedroom. Caudill admitted that she had
a sexual relationship with Kenneth Wolfe.

        Terry Turner testified that in June 2001, he had been staying at 1116 Slate Hill Road.
However, he stated that he “left for a little bit” to help Kenneth Wolfe with his houseboat. Turner
noted that he was at the house on the day of the arrests in this case and that he had been there for a
couple of days. He acknowledged that he gave a statement to Detective Collier on the day of the
arrest. Turner testified that he never saw Lee Ann Wolfe involved with any drugs. When asked to
whom the drugs belonged, Turner replied, “I never really seen them with it, but I have heard them
talk about it when there were other people would [sic] come over.” He stated that the “them” to
whom he referred were “people that Eddie Barnett dealed [sic] with.” Turner testified that the
“people” would ask for Barnett, and they “would go to one room” with Barnett. He stated that he
never heard Lee Ann Wolfe’s name mentioned during these transactions.

         On cross-examination, Turner testified that at the time of the arrests in this case, he had been
at the Slate Hill Road residence for about a week, where he was sleeping on the couch. He stated
that he was asleep on the couch on the day that Detective Collier came to the residence. Turner
claimed that Detective Collier searched Barnett right in front of the couch where he was sitting, and
as Barnett held out a gun with one hand to it to show Collier, he used his other hand to throw two
bags of cocaine onto the couch. Turner testified that he jumped off of the couch as soon as Barnett
threw the bags of cocaine, and the bags of cocaine landed right beside him on the couch. Turner
testified that there was a blanket, but no t-shirt, on the couch. He maintained that he was not selling
drugs, and he denied that Marty Gratz brought him property in exchange for drugs. He testified that
Marty Gratz gave him an air compressor to “keep his mouth shut” about it being stolen. He
indicated that Gratz had been to the house a few times and had given Barnett property. He stated that
Gratz brought the compressor to trade it with Barnett for drugs, but Gratz ended up giving it to
Turner to keep Turner quiet. Turner reported that he last used drugs about two weeks before the


                                                  -9-
arrests in this case. Turner stated that he pled guilty to the charges in this case, and he was sentenced
to “a year at thirty percent.”

        Turner reported that while he was staying at the Slate Hill Road residence, he could not enter
the room in which Lee Ann Wolfe and Edward Barnett slept because they kept it locked. He testified
that he had previously “snorted a line or two” of crystal methamphetamine with Lee Ann Wolfe.
Turner acknowledged that someone came to the home asking about the four-wheeler, and he told
them that Barnett was offering it for sale. He stated that Barnett went to his bedroom to conduct his
drug deals. On re-direct examination, Turner maintained that he had never seen Lee Ann Wolfe sell
or deliver drugs to anyone. He also stated that he had never seen her aide Barnett in the sale or
delivery of drugs.

        Edward Barnett testified that he, Lee Ann Wolfe, and Kenneth Wolfe all lived at the Slate
Hill Road residence. He noted that he was “in and out all the time,” that Lee Ann Wolfe was
“moving back and forth with her mom because her mom is bad off,” and that Kenneth Wolfe, who
was “sick,” “stay[ed] with his brother.” He claimed that “there really wasn’t nobody [sic] at the
house a lot of times.” When asked what “drug problems” he had at the time Detective Collier came
to his house, he replied, “Coke. And I’m on hydros, Robaxins and Clonopin. And a couple of other
ones I’m on. And I had just got through doing a shot when he come.” He stated that some of those
medications were found in the bottles in his bedroom. Regarding drug transactions, Barnett testified,
“Well, the only drugs I ever seen [sic], mostly was, if I had some coke I got from somebody and done
for myself, you know. And pot, smoke a joint or two, you know. It’s a habit I’ve got, that I have
been working on trying to get off of.”

         Barnett stated that Terry Turner was always out working on one of Barnett’s cars. Barnett
testified that he never locked the doors to his truck, and the keys were in the ignition on the day of
the arrests. When asked if he ever saw Turner conduct any drug transactions, Barnett replied, “He
had a few people come by, but I never paid no [sic] attention to what he was doing or nothing [sic]
like that.”

        Barnett recalled that on June 6, 2001, Detective Collier asked to search his person and asked
if he had anything in his pockets. Barnett told Collier that he had a gun in his pocket. He testified,
“But then I started to sit down. And Terry started to get up and flopped the covers or something like
that back. And there was something that flew.” According to Barnett, Collier stated, “Whoa, son,
what’s this right here?” and told Turner to sit back down. He stated that Collier then finished
searching him.

         On cross-examination, Barnett maintained that Lee Ann Wolfe was not involved with any
of the drugs discussed in this case. He acknowledged that although he had traded property for drugs,
he did not receive any pills from Johnny Coffee in exchange for the four-wheeler. When questioned
about a bottle of pills prescribed for Johnny Coffee that were found in Barnett’s home, Barnett
testified that Coffee “left them there.” Barnett claimed that he never saw the mason jar containing
pseudoephedrine on his kitchen stove. He acknowledged that police found scales in his truck, but


                                                  -10-
he noted that they could be used to weigh stamps or letters. Moreover, Barnett testified that the
scales did not belong to him. He also stated that the bags which were found in his bedroom could
be used for sandwiches. Barnett denied ownership of the cocaine or the methamphetamine.

        Barnett claimed that prior to trial, he had never seen the Winnie-the-Pooh notebook binder.
He stated that there were no drugs or drug paraphernalia on top of his night stand. Barnett claimed
that Terry Turner used the mask and thermos where he worked. When asked if Lee Ann Wolfe
flushed the marijuana for him, Barnett stated, “If I had any, she better not have flushed it at all.”

                                           III. Analysis
                                  A. Sufficiency of the Evidence

        Lee Ann Wolfe and Edward Barnett both contend that the evidence presented at trial was
insufficient to sustain the convictions against them. When an accused challenges the sufficiency of
the evidence, an appellate court’s standard of review is whether, after considering the evidence in
the light most favorable to the prosecution, any rational trier of fact could have found the essential
elements of the crime beyond a reasonable doubt. Tenn. R. App. P. 13(e); Jackson v. Virginia, 443
U.S. 307, 324 (1979); State v. Duncan, 698 S.W.2d 63, 67 (Tenn. 1985). This rule applies to
findings of guilt based upon direct evidence, circumstantial evidence, or a combination of both direct
and circumstantial evidence. State v. Pendergrass, 13 S.W.3d 389, 392-93 (Tenn. Crim. App. 1999).

        In determining the sufficiency of the evidence, this Court should not re-weigh or re-evaluate
the evidence. State v. Matthews, 805 S.W.2d 776, 779 (Tenn. Crim. App. 1990). Nor may this
Court substitute its inferences for those drawn by the trier of fact from the evidence. State v. Buggs,
995 S.W.2d 102, 105 (Tenn. 1999); Liakas v. State, 286 S.W.2d 856, 859 (Tenn. 1956). Questions
concerning the credibility of the witnesses, the weight and value of the evidence, as well as all
factual issues raised by the evidence are resolved by the trier of fact. Liakas, 286 S.W.2d at 859.
This Court must afford the State of Tennessee the strongest legitimate view of the evidence
contained in the record, as well as all reasonable inferences which may be drawn from the evidence.
State v. Evans, 838 S.W.2d 185, 191 (Tenn. 1992). Because a verdict of guilt against a defendant
removes the presumption of innocence and raises a presumption of guilt, the convicted criminal
defendant bears the burden of showing that the evidence was legally insufficient to sustain a guilty
verdict. Id.

                                         1. Lee Ann Wolfe

        Lee Ann Wolfe argues that insufficient evidence was presented at trial to convict her of the
following offenses: (1) simple possession of cocaine, a Schedule II controlled substance; (2)
possession of methamphetamine, a Schedule II controlled substance, with the intent to sell or deliver;
(3) possession of more that .5 ounces of marijuana, a Schedule VI controlled substance, with intent
to deliver; (4) possession of drug paraphernalia; and (5) tampering with evidence. Wolfe contends
that since Edward Barnett claimed responsibility for the drugs found in the home, she should not
have been convicted of any drug charges.


                                                 -11-
        Initially, we note that possession of contraband may be actual or constructive. State v.
Brown, 915 S.W.2d 3, 7 (Tenn. Crim. App. 1995). “The state may establish constructive possession
by demonstrating that the defendant has the power and intention to exercise dominion and control
over the controlled substance either directly or through others. In essence, constructive possession
is the ability to reduce an object to actual possession.” Id. However, “[o]ne’s mere presence in an
area where drugs are discovered, or one’s mere association with a person who is in possession of
drugs, is not alone sufficient to support a finding of constructive possession.” State v. Shaw, 37
S.W.3d 900, 903 (Tenn. 2001). Moreover, the intent to sell or deliver may be inferred from the
quantity of drugs possessed by an offender coupled with “other relevant facts surrounding the arrest.”
State v. Holt, 691 S.W.2d 520, 522 (Tenn. 1984).

         Testimony was introduced indicating that Lee Ann Wolfe was more than a mere presence in
the home. Her husband, Kenneth Wolfe, owned the home, and she lived there with her boyfriend,
Edward Barnett. The authorities found drugs and drug paraphernalia in virtually every room of the
house, including the kitchen, the bathroom, the computer room, and the bedroom in which she and
Edward Barnett slept. Deputy Murrell testified that he found two plastic bags of methamphetamine,
a jar of marijuana cigarette stubs, syringes, and a set of scales in the bedroom shared by Barnett and
Lee Ann Wolfe. Testimony was presented that Barnett and Wolfe kept the door to their bedroom
locked so that nobody else could access it. Deputy Hayes testified that she found two pipes, a
syringe, a small bag of marijuana, and a mirror with a white substance on it in Wolfe’s purse. Based
on the types and quantity of drugs found in the home, the fact that Wolfe lived in the residence, the
packaging of the drugs, and the presence of a number of scales that could be used to weigh drugs,
we conclude that sufficient evidence was presented for a determination by a rational jury that Wolfe
possessed methamphetamine and marijuana with the intent to sell or deliver. We also conclude that
sufficient evidence was presented to convict Wolfe of simple possession of cocaine.

        Wolfe argues that several witnesses testified that she was not involved with any of the drugs
in the house. However, the jury apparently discredited the testimony of the individuals who claimed
that Wolfe was innocent. In light of the large quantities of drugs and drug paraphernalia that were
found throughout the house, the jury obviously found it unlikely that Wolfe was not involved.

        In addition, there was sufficient evidence for a jury to convict Lee Ann Wolfe of tampering
with evidence. When police arrived at the residence and initiated a search, Wolfe immediately went
to the bathroom. Detective Collier testified that despite his insistence that Wolfe come out of the
bathroom, she remained there for at least five minutes. When Wolfe finally emerged from the
bathroom, Detective Collier noticed marijuana in and around the toilet. This issue is without merit.

                                        2. Edward Barnett

       Edward Barnett argues that insufficient evidence was presented at trial to convict him of the
following offenses: (1) possession of .5 grams or more of cocaine, a Schedule II controlled
substance, with intent to deliver, (2) possession of methamphetamine, a Schedule II controlled
substance, with intent to deliver, (3) possession of dihydrocodeinone, a Schedule III controlled


                                                -12-
substance, with intent to deliver, (4) possession of oxycodone, a Schedule II controlled substance,
with intent to deliver, (5) possession of more than .5 ounces of marijuana, a Schedule VI controlled
substance, with intent to deliver, (6) possession of drug paraphernalia, (7) theft of property valued
between $1,000 and $10,000, and (8) theft of property valued under $500.

        Regarding the drug offenses, Barnett argues that much of the evidence obtained from the
home incriminated Terry Turner. However, although Barnett suggested that Turner was to blame
for the drugs, evidence was presented that Turner had been staying in the house for only about a
week. Evidence was presented that the Defendant lived in the house and shared a bedroom with Lee
Ann Wolfe. Barnett had access to all parts of the house and slept in the bedroom where police found
two plastic bags of methamphetamine, a jar of marijuana cigarette stubs, syringes, and a set of scales.
Drugs and drug paraphernalia were found in various other rooms throughout the house, as well as
on Barnett’s person and in his truck. In addition, Barnett acknowledged that he used drugs and that
he had traded property for drugs. Detective Collier testified that Barnett “tried to take credit for all
the drugs in the home,” and he maintained that Barnett threw a bag of cocaine on the couch during
the search of his person. Thus, sufficient evidence was presented to convict Barnett of the drug
offenses.

        Regarding the theft offenses, Barnett contends that Terry Turner admitted that he received
stolen property from Marty Gratz. We note that all of the stolen property belonging to Robby
Drinnon and Danny Wilder, except for the four-wheeler, was found at Barnett’s home. In addition,
the four-wheeler was in the possession of a man whose prescription drugs were found at Barnett’s
home. Although Barnett claimed that he was given the four-wheeler in lieu of a debt, a rational jury
could have concluded that he stole the four-wheeler, as well as the other items located in the home.

                                           B. Sentencing

        Lee Ann Wolfe and Edward Barnett both contend that the trial court erred in sentencing
them. When a criminal defendant challenges the length, range, or manner of service of a sentence,
the reviewing court must conduct a de novo review of the sentence with a presumption that the
determinations made by the trial court are correct. Tenn. Code Ann. § 40-35-401(d). This
presumption, however, “is conditioned upon the affirmative showing in the record that the trial court
considered the sentencing principles and all relevant facts and circumstances.” State v. Ashby, 823
S.W.2d 166, 169 (Tenn. 1991). In the event that the record fails to show such consideration, the
review of the sentence is purely de novo. State v. Shelton, 854 S.W.2d 116, 123 (Tenn. Crim. App.
1992).

       In making its sentencing determination, the trial court, at the conclusion of the sentencing
hearing, determines the range of sentence and then determines the specific sentence and the propriety
of sentencing alternatives by considering (1) the evidence, if any, received at the trial and the
sentencing hearing, (2) the presentence report, (3) the principles of sentencing and arguments as to
sentencing alternatives, (4) the nature and characteristics of the criminal conduct involved, (5)
evidence and information offered by the parties on the enhancement and mitigating factors, (6) any


                                                 -13-
statements the defendant wishes to make in the defendant's behalf about sentencing, and (7) the
potential for rehabilitation or treatment. Tenn. Code Ann. §§ 40-35-210(a), (b), -103(5); State v.
Williams, 920 S.W.2d 247, 258 (Tenn. Crim. App. 1995).

        The presumptive sentence to be imposed by the trial court for a Class B, C, D or E felony is
the minimum within the applicable range unless there are enhancement or mitigating factors present.
Tenn. Code Ann. § 40-35-210(c). The presumptive sentence for a Class A felony is the midpoint
of the sentencing range unless there are enhancement or mitigating factors present. Id. § 40-35-
210(c). If there are enhancement or mitigating factors, the court must start at the presumptive
sentence, enhance the sentence as appropriate for the enhancement factors, and then reduce the
sentence in the range as appropriate for the mitigating factors. Id. § 40-35-210(e). The weight to
be given each factor is left to the discretion of the trial judge. Shelton, 854 S.W.2d at 123.
However, the sentence must be adequately supported by the record and comply with the purposes
and principles of the 1989 Sentencing Reform Act. State v. Moss, 727 S.W.2d 229, 237 (Tenn.
1986).

        When imposing a sentence, the trial court must make specific findings of fact on the record
supporting the sentence. Tenn. Code Ann. § 40-35-209(c). The record should also include any
enhancement or mitigating factors applied by the trial court. Id. § 40-35-210(f). Thus, if the trial
court wishes to enhance a sentence, the court must state its reasons on the record. The purpose of
recording the court’s reasoning is to guarantee the preparation of a proper record for appellate
review. State v. Ervin, 939 S.W.2d 581, 584 (Tenn. Crim. App. 1996). Because the record in this
case indicates that the trial court adequately considered the enhancement and mitigating factors as
well as the underlying facts, our review is de novo with a presumption of correctness.

      Enhancement factors must be “appropriate for the offense” and “not themselves essential
elements of the offense.” Tenn. Code Ann. § 40-35-114.

        The obvious purpose of these limitations is to exclude enhancement factors which
        are not relevant to the offense and those based on facts which are used to prove the
        offense. Facts which establish the elements of the offense charged may not also be
        the basis of an enhancement factor increasing punishment. The legislature, in
        determining the ranges of punishment within the classifications of offenses,
        necessarily took into account the culpability inherent in each offense.

State v. Jones, 883 S.W.2d 597, 601 (Tenn. 1994).

        If our review reflects that the trial court followed the statutory sentencing procedure, that the
court imposed a lawful sentence after having given due consideration and proper weight to the
factors and principles set out under the sentencing law, and that the trial court’s findings of fact are
adequately supported by the record, then we may not modify the sentence “even if we would have
preferred a different result.” State v. Fletcher, 805 S.W.2d 785, 789 (Tenn. Crim. App. 1991). The



                                                  -14-
defendant bears the burden of showing the impropriety of the sentence imposed. Ashby, 823 S.W.2d
at 169.

                                                1. Lee Ann Wolfe

        The trial court sentenced Lee Ann Wolfe to the following: eleven months and twenty-nine
days for simple possession of a Schedule II controlled substance, four and a half years for possession
of a Schedule II controlled substance with intent to sell or deliver, one year for possession of more
than 0.5 ounces of a Schedule VI controlled substance with the intent to sell or deliver, eleven
months and twenty-nine days for possession of drug paraphernalia, and four and a half years for
tampering with evidence. The trial court ordered that the sentences run concurrently for an effective
sentence of four and a half years.

         In sentencing Wolfe, the trial court only applied one enhancement factor: that “[t]he
defendant has a previous history of criminal convictions or criminal behavior in addition to those
necessary to establish the appropriate range.” Tenn. Code Ann. § 40-35-114(2).1 In applying this
factor, the trial court considered Wolfe’s 1993 conviction for shoplifting in an amount under $500
and her previous drug usage. The trial court did not apply any mitigating factors.

         Wolfe argues that the trial court erred by failing to apply the following mitigating factors: (1)
that “[t]he defendant played a minor role in the commission of the offense,” id. § 40-35-113(4); (2)
that “[t]he defendant assisted the authorities in locating or recovering any property or person
involved in the crime,” id. § 40-35-113(10); and (3) that “[t]he defendant acted under duress or under
the domination of another person, even though the duress or the domination of another person is not
sufficient to constitute a defense to the crime.” Id. § 40-35-113(12).

         Regarding mitigating factor (4), the trial court stated:

         I can’t say that you’re a leader in the commission of the offense. But based upon all
         the facts and circumstances . . . I think the jury took care of your minor role in some
         parts of the offense by finding you not guilty of the offenses. But on the other hand,
         the ones that they did convict you of, I can’t say; I don’t believe anybody would say
         from looking at the proof that they were minor roles, especially one of the Class C
         felonies . . . [Y]ou were convicted by yourself with tampering with evidence.

The trial court also refused to apply mitigating factor (10), stating “[T]he truth is [she] didn’t really
assist authorities in this case with the evidence or recovering property to any significant extent.” In
fact, we note that Wolfe was convicted of tampering with evidence. Finally, the trial court noted


         1
          W e note that because of recent statutory amendments, the enhancement factor numbers changed between the
time of sentencing in this case and this app eal. Comp are Tenn. Cod e Ann. § 40-35-114 (1997) with Tenn. Cod e Ann.
§ 40-35-114 (Supp. 2002). However, the substance of the factors discussed in this case did not change as a result of the
amend ments.

                                                         -15-
with regard to mitigating factor (12): “That evidence just isn’t there. It’s just not there sufficient to
activate that.” We conclude that the trial court did not err by not applying mitigating factors (4),
(10), or (12). Thus, we conclude that the sentences imposed by the trial court are proper.

                                         2. Edward Barnett

        The trial court sentenced Edward Barnett to the following: twelve years for possession of a
Schedule II controlled substance with intent to sell or deliver, six years for possession of a Schedule
II controlled substance with intent to sell or deliver, four years for possession of a Schedule III
controlled substance with intent to sell or deliver, six years for possession of a Schedule II controlled
substance with intent to sell or deliver, two years for possession more than 0.5 ounces of a Schedule
VI controlled substance, eleven months and twenty-nine days for possession of drug paraphernalia,
four years for theft of property valued between $1,000 and $10,000, and eleven months and twenty-
nine days for theft of property valued at $500 or less. The trial court ordered that the sentences run
concurrently for an effective sentence of twelve years.

        In sentencing Barnett, the trial court applied the following enhancement factors: (1) that
“[t]he defendant has a previous history of criminal convictions or criminal behavior in addition to
those necessary to establish the appropriate range,” id. § 40-35-114(2); (2) that “[t]he defendant was
a leader in the commission of an offense involving two (2) or more criminal actors,” id. § 40-35-
114(3); and (3) that “[t]he defendant possessed or employed a firearm . . . during the commission
of the offense.” Id. § 40-35-114(10). The trial court stated that the factors listed were “very strong
enhancement factor[s].” The trial court applied as a mitigating factor that “[t]he defendant assisted
the authorities in locating or recovering any property or person involved in the crime.” Id. § 40-35-
113(10). The trial court acknowledged that Barnett assisted officers in recovering the stolen
property.

        In support of enhancement factor (2), the trial court stated that the Defendant’s previous
history of criminal convictions was included in the presentence report. The trial court indicated that
Barnett was convicted of public intoxication in 1990. The trial court also indicated that in 1994,
Barnett was convicted of reckless endangerment, driving under the influence, driving on a revoked
license, and simple possession of marijuana. The trial court noted that although the reckless
endangerment charge was dismissed, it was not dismissed on the merits. Finally, the trial court noted
that while Barnett was on bond for the present offenses, he received a theft conviction in Hamblen
County and a pending charge of theft in Cocke County. The trial court noted that Barnett was on
probation for a reckless endangerment conviction at the time of these offenses.

        The trial court stated that the felony reckless endangerment conviction involved Barnett
shooting a pistol into a residence while a woman and her daughter were present in the home. The
trial court stated:

        Based upon that consideration, based upon the fact of the enormity of the drugs
        involved in this case, based upon the fact that the testimony in this case was that


                                                  -16-
       people would come to this residence and go into Mr. Barnett’s room and, apparently,
       drug trading and transactions would go on there, causes [sic] the mitigating factor to
       have no effect on reduction from the maximum sentence.

        Barnett contends that the trial court erred by failing to apply as a mitigating factor that he
“was cooperative with police and led police to a person’s home where stolen property was
recovered.” Despite the Defendant’s argument, we note that the trial court applied mitigating factor
(10), that “[t]he defendant assisted the authorities in locating or recovering any property or person
involved in the crime.” Id. § 40-35-113(10). The application of enhancement factor (10) is
supported by the record. However, the trial court found, based on “the facts and circumstances,” that
mitigating factor (9), that “[t]he defendant assisted the authorities in uncovering offenses committed
by other persons or in detecting or apprehending other persons who had committed the offenses,”
was not applicable. Id. § 40-35-113(9). We conclude that Barnett failed to present sufficient
evidence that he assisted authorities in uncovering other offenses or apprehending other persons.
Thus, we conclude that the trial court did not err by failing to apply mitigating factor (9).

       Accordingly, we AFFIRM the judgments of the trial court.


                                                       ___________________________________
                                                       ROBERT W. WEDEMEYER, JUDGE




                                                -17-